Order, Supreme Court, New York County (Edward H. Lehner, J.), entered on November 6, 1989, which denied plaintiffs motion for leave to *571deem the notice of claim filed on April 15, 1988 as timely, nunc pro tunc, unanimously affirmed, without costs.
The IAS court lacked jurisdiction to grant plaintiff leave to serve a late notice of claim with respect to an injury arising as a result of the plaintiff’s arrest on July 7, 1987, where the plaintiff did not move for leave to deem his late notice as timely filed until April 7, 1989, after the statutory one-year- and-90-day period had elapsed. (Pierson v City of New York, 56 NY2d 950.) Similarly, we find that the IAS court properly rejected plaintiff’s claim that reports issued by the Civilian Complaint Review Board and the Transit Authority Police Department constituted a valid substitute for a timely notice of claim.
It is well settled that a court cannot grant an extension to file a notice of claim after the expiration of the Statute of Limitations notwithstanding that the city had otherwise received notice of the occurrence within the statutory period. (Hochberg v City of New York, 63 NY2d 665.)
We have considered plaintiff’s remaining contentions, and find them to be without merit. Concur—Ellerin, J. P., Kupferman, Kassal and Rubin, JJ.